Case 2:19-cv-00182-CW-DAO Document 76 Filed 11/25/20 PageID.1026 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION


       KATHLEEN SEVASTOPOULOS,
                                                        MEMORANDUM DECISION AND
               Plaintiff/ Counterclaim Defendant,       ORDER GRANTING MOTION TO
                                                         SUBSTITUTE PROPER PARTY
       v.                                                       (DOC. NO. 65)

       WELLS FARGO BANK, NA,                             Case No. 2:19-cv-00182-CW-DAO

               Defendant/ Counterclaim Plaintiff.
                                                               Judge Clark Waddoups
       WELLS FARGO BANK, NA,
                                                         Magistrate Judge Daphne A. Oberg
               Third-Party Plaintiff,

       v.

       ATHANASIOS SEVASTOPOULOS,

               Third-Party Defendant.


              Before the court is a Motion to Substitute Proper Party filed by Plaintiff Kathleen

   Sevastopoulos and Third-Party Defendant Athanasios Sevastopoulos (collectively, “the

   Sevastopouloses”) (“Mot.,” Doc. No. 65.) The Sevastopouloses seek to substitute the

   personal representative of the Estate of Kathleen Sevastopoulos for Ms. Sevastopoulos.

   (Id.) The court heard argument on the motion on October 29, 2020. (Hr’g, Doc. No. 75.)

   For the reasons set forth below, the court 1 GRANTS the Motion to Substitute.




   1
    On March 18, 2019, the district judge referred this case to Magistrate Judge Furse under
   28 U.S.C. § 636(b)(1)(A), ordering her to hear and determine all nondispositive pretrial
   matters. (Doc. No. 5.) On May 15, 2020, this case was reassigned to the undersigned
   magistrate judge. (Doc. No. 50.)


                                                    1
Case 2:19-cv-00182-CW-DAO Document 76 Filed 11/25/20 PageID.1027 Page 2 of 5




                                        BACKGROUND

          Ms. Sevastopoulos brought this action against Wells Fargo Bank, NA (“Wells

   Fargo”) in Utah state court alleging Wells Fargo caused Ms. Sevastopoulos harm by

   aiding and abetting Marion Burrows Smith, a nonparty, in breaching her fiduciary duties.

   (Compl., Doc. No. 2-1.) As detailed in the Complaint, Ms. Sevastopoulos alleges Ms.

   Smith was the trustee of the Kathleen Smith Trust (“Trust”) which expired in 1992

   pursuant to its own terms. (Id. at ¶¶ 6–7, 10.) Ms. Sevastopoulos was the sole

   beneficiary of the Trust. (Id. at ¶ 6.) In 1984, Ms. Smith, in her capacity as trustee,

   purchased a house in Salt Lake City, Utah, which became property of the Trust. (Id. at

   ¶¶ 5, 9.) In 2013, Ms. Smith entered into a loan agreement with Wells Fargo, which Ms.

   Sevastopoulos claims was for Ms. Smith’s own benefit and not the benefit of Ms.

   Sevastopoulos or the Trust. (Id. at ¶¶ 11, 23.) Ms. Sevastopoulos alleges Ms. Smith

   breached her fiduciary duties as trustee by improperly using the house as collateral for

   this loan, which resulted in a $500,000 lien or mortgage on the house. (Id. at ¶¶ 22, 24.)

   Wells Fargo reviewed the Trust documents and filled out the loan documents on behalf of

   Ms. Smith. (Id. at ¶¶ 14, 20–21.) Ms. Sevastopoulos alleges Wells Fargo knowingly

   assisted Ms. Smith in obtaining the loan using an erroneous description of Trust

   documents and an improper use of Trust property. (Id. at ¶¶ 13–21.) Accordingly, Ms.

   Sevastopoulos alleges Wells Fargo aided and abetted Ms. Smith in breaching her

   fiduciary duties to Ms. Sevastopoulos. (Id. at ¶¶ 33–34.)

          In March 2019, Wells Fargo removed the case to this court, claiming this court

   has diversity jurisdiction. (Notice of Removal ¶¶ 5–8, Doc. No. 2.) Wells Fargo then

   filed a Counterclaim against Ms. Sevastopoulos and a Third-Party Complaint against Mr.




                                                 2
Case 2:19-cv-00182-CW-DAO Document 76 Filed 11/25/20 PageID.1028 Page 3 of 5




   Sevastopoulos for unjust enrichment. (Countercl. & Third-Party Compl., Doc. No. 38.)

   In July 2020, after bringing this action, Ms. Sevastopoulos passed away. (Mot. 2, Doc.

   No. 65.)

                                      LEGAL STANDARD

            Rule 25 of the Federal Rules of Civil Procedure provides “[i]f a party dies and the

   claim is not extinguished, the court may order substitution of the proper party.” Fed. R.

   Civ. P. 25(a)(1). Such motion “may be made by any party or by the decedent’s successor

   or representative.” Id. Rule 25(a) is a procedural rule providing the method by which a

   party may be substituted. Robertson v. Wegmann, 436 U.S. 584, 587 n.3 (1978).

   However, the initial determination of whether a claim survives a death of a party is a

   question of substantive law. Id. In a diversity case, the court applies the substantive law

   of the forum state. Medianews Grp., Inc. v. McCarthey, 494 F.3d 1254, 1260 (10th Cir.

   2007).

                                          DISCUSSION

            Under Utah common law, 2 “personal tort actions abate upon the death of either

   the claimant or the tortfeasor, while tort claims for property damage or conversion

   survive.” Gressman v. State, 2013 UT 63, ¶ 7, 323 P.3d 998. Claims for property

   damage “typically involve[ ] damage to or destruction of tangible personal property.” Id.


   2 Both parties agree Utah’s survival statute is inapplicable to this action. (Opp’n to Mot.
   to Substitute Proper Party (“Opp’n”) 3–4, Doc. No. 68; Reply in Supp. of Mot. to
   Substitute Proper Party (“Reply”) 3, Doc. No. 73.) Further, both parties agree Ms.
   Sevastopoulos’ claim does not arise out of personal injury. (Opp’n 3–4, Doc. No 68;
   Reply 3–4, Doc. No 73.) This negates any need for the court to analyze Utah’s survival
   statute. See, e.g., Beus Gilbert PLLC v. Brigham Young Univ., No. 2:12-cv-00970-RJS,
   2019 U.S. Dist. LEXIS 22989, at *30 (D. Utah Feb. 11, 2019) (unpublished) (finding
   survival statute analysis superfluous for non-personal injury claim).



                                                 3
Case 2:19-cv-00182-CW-DAO Document 76 Filed 11/25/20 PageID.1029 Page 4 of 5




   at ¶ 8. Personal tort actions end with the death of the claimant because “the reason for

   redressing purely personal wrongs ceases to exist…when the person injured cannot be

   benefited by a recovery.” Id. at ¶ 7 (internal quotation marks omitted). The “property or

   estate of the injured person,” on the other hand, “passes to [the claimant’s] personal

   representatives.” Id. (internal quotation marks omitted). Because of this, a property

   injury claim “can achieve its purpose as well after the death of the owner as before.” Id.

   (internal quotation marks omitted); see also Slavens v. Millard Cty., No. 2:11-cv-00568,

   2013 U.S. Dist. LEXIS 131332, at *3 (D. Utah Sep. 11, 2013) (unpublished) (noting

   survivable actions at common law were those primarily involving property and property

   rights).

              The question, then, is whether Ms. Sevastopoulos’ claim is one of property

   damage such that it survives her death at Utah common law. Wells Fargo argues Ms.

   Sevastopoulos’ claim is not for injury to property, because such claims “relate to the

   destruction or damage to tangible personal property” and, here, her claim alleges breach

   of a fiduciary duty. (Opp’n 3, Doc. No. 68.) Put differently, Wells Fargo contends her

   claim is one of pecuniary harm. (Id.) While property claims “typically” relate to the

   damage of tangible personal property, Gressman, 2013 UT 63, ¶ 8, Wells Fargo cites no

   cases holding claims for property damage must only relate to tangible personal property

   as opposed to real property. And it appears property damage claims can, indeed, include

   actions related to real property. See 1 AM. JUR. 2D Abatement, Survival, and Revival § 51

   (“[T]he general rule is that . . . causes of action arising from torts to real and personal

   property survive and pass to the personal representative of the decedent . . . .”).




                                                  4
Case 2:19-cv-00182-CW-DAO Document 76 Filed 11/25/20 PageID.1030 Page 5 of 5




          Here, Ms. Sevastopoulos’ claim—that Wells Fargo’s allegedly wrongful acts

   resulted in an improper lien on Ms. Sevastopoulos’ house—is a claim of damage to real

   property. (Compl. ¶¶ 5, 20–22, Doc. No. 2-1.) At the hearing, Wells Fargo did not

   dispute that the lien would pass to Ms. Sevastopoulos’ successors in interest. (Hr’g, Doc.

   No. 75; Reply 5, Doc. No. 73.) The allegedly improper lien would lower the equity of

   the house and the value of the estate. Accordingly, Ms. Sevastopoulos’ claim aligns with

   the purpose behind the distinction between property damage and personal injury; the

   claim can achieve its purpose as well after the death of Ms. Sevastopoulos as before.

   This injury is not a purely personal injury that abates with Ms. Sevastopoulos’ death.

          As a claim for injury to property, Ms. Sevastopoulos’ claim survives her death.

   Accordingly, substitution is proper pursuant to Rule 25(a) of the Federal Rules of Civil

   Procedure. Therefore, the court GRANTS the Motion to Substitute Proper Party (Doc.

   No. 65) and ORDERS that the personal representative of the Estate of Ms. Sevastopoulos

   be substituted for Ms. Sevastopoulos.

          DATED this 25th day of November, 2020.


                                        BY THE COURT:


                                        ___________________________
                                        Daphne A. Oberg
                                        United States Magistrate Judge




                                               5
